DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 7-12 are objected to because of the following informalities:  The limitations “the start time” and “the end time” are recited.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claims 7-18 are objected to because of the following informalities:  The metes and bounds of the limitation “a new task” in the claims are unclear.  In particular, is “a new task” in the claims the same or different from “a new task” in claim 1?  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0261216 (Yasuma) in view of U.S. Patent Application Publication No. 2019/0041834 (Yamazaki).


Claim 1:
The cited prior art describes a production plan creation device comprising: (Yasuma: “The present invention relates to a job plan creation system, and relates to a job plan creation system to create a job plan of a NC (Numerical Control) job by a NC machine tool, for example.” Paragraph 0002)

Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
a processor configured to (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “a facility manufacturing system 3 that creates a manufacturing plan of each manufacturing line or processing line and job instructions to operators or the like on the basis of the information created by the component table system 2, the procurement data created by the procurement system 30 and the like.” Paragraph 0029)
receive, in a case of receiving (Yasuma: “Referring now to FIGS. 4 and 5, the following specifically describes a method for creating a job plan by the scheduling creation unit (job plan creation system) 5 illustrated in FIG. 1. This scheduling creation unit 5 is configured to reconfigure a job plan of each job on the basis of the progress or the like of each job that is transmitted from the performance collection system 40 after the completion of the jobs that day and by the job starting time of the following day.” Paragraph 0034)
a modification request to add a new task to an existing plan including a plurality of tasks performed to produce a product using resources, (Yasuma: see the jobs with expired scheduled starting times 410 and not completed 440 for the extraction of jobs for insertation into a job plan as illustrated in figure 4; “Then the scheduling creation unit 5 reconfigures the job plan on the basis of the flags assigned to the jobs on the job plan, such as an interrupted flag, a delayed flag and a not-started flag. Specifically the scheduling creation unit 5 sets the order of priorities (priorities) in the order of an interrupted job, a delayed job and a not-started job to reconfigure the job plan of each job by the job starting time of the following day, and makes the display device of the input terminal 50, for example, display the job plan (priority display processing) (STEP 460).” Paragraph 0040)
a retention condition for retaining the plan for a task included in the existing plan, and (Yasuma: see the use of priority 460, 530, 630 as illustrated in figures 4, 5, 6; “On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044)
modify the existing plan into a plan in which the plurality of tasks and the new task are performed using the resources while accounting for the retention condition and content of the new task. (Yasuma: “In this way, according to Embodiment 1, a job plan is reconfigured as follows on the basis of progress of each job after the completion of the jobs that day and by the job starting time of the following day, for example.” Paragraph 0050; “Then the scheduling creation unit 5 reconfigures the job plan on the basis of the flags assigned to the jobs on the job plan, such as an interrupted flag, a delayed flag and a not-started flag. Specifically the scheduling creation unit 5 sets the order of priorities (priorities) in the order of an interrupted job, a delayed job and a not-started job to reconfigure the job plan of each job by the job starting time of the following day, and makes the display device of the input terminal 50, for example, display the job plan (priority display processing) (STEP 460). At this time, the scheduling creation unit 5 may display these interrupted job, delayed job and not-started job in different colors, for example, whereby even when the job is allocated (moved) to the "undefined" region (see FIG. 2), the operator, the supervisor or the like can identify the starting state of the job correctly.” Paragraph 0040; “Then, the scheduling creation unit 5 postpones the operating time of the not-completed part, to which the interrupted flag is assigned at STEP 560, by the predetermined postponement duration (postponement processing), reconfigures a new job plan so that the job will not be a target of the job plan before the operating time, and makes the display device of the input terminal 50, for example, display the job plan (STEP 570). The scheduling creation unit 5 further may assign a temporary flag that prohibits the not-completed part, to which the interrupted flag is assigned at STEP 560, from being incorporated (allocated) to the job plan in the predetermined postponement duration, and then reconfigure a new job plan.” Paragraph 0048)
One of ordinary skill in the art would have recognized that applying the known technique of Yasuma, namely, a job plan creation system, with the known techniques of Yamazaki, namely, a product plan development system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Yasuma to modify a job plan based on various inputs with the teachings of Yamazaki to optimize a product plan based on various inputs would have been recognized by those of ordinary skill in the art as resulting in an improved production plan system (i.e., modifying a job plan based on various inputs of Yasuma based on the teachings of optimizing a job plan based on various inputs in Yamazaki).

Claim 2:
Yasuma does not explicitly describe a processor or a resource as described below.  However, Yamazaki teaches the processor and the resource as described below.  
The cited prior art describes the production plan creation device according to Claim 1, 
wherein the processor is configured to receive a retention condition for retaining at least one of (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: see the use of priority 460, 530, 630 as illustrated in figures 4, 5, 6; “On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044)
a time period during which to perform a task included in the existing plan and (Yasuma: “Next, the scheduling creation unit 5 determines, for the job whose delivery time is within the predetermined duration at STEP 520, whether the priority of the job is high or not on the basis of a priority flag that is assigned or changed by the order-receiving system 1, the performance collection system 40 and the like (STEP 530). When it is determined that the job has relatively low priority, the procedure proceeds to STEP 540. On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044; “In this way, according to Embodiment 1, a job plan is reconfigured as follows on the basis of progress of each job after the completion of the jobs that day and by the job starting time of the following day, for example. That is, an interrupted job that has been started but has not been completed, a delayed job that should have been started based on the job plan but has not been started, and a not-started job that is scheduled to be started on the job plan and so has not been started are extracted from jobs on the job plan, and the job plan is reconfigured while setting priorities in the order of the interrupted job, the delayed job and the not-started job so as to put higher priority on the interrupted job than the delayed job and the not-started job.” Paragraph 0050; “On the other hand, when there is no job with high priority, i.e., the priority of the job is the highest, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0057) 
a resource used to perform the task as the retention condition. (Yamazaki: “The manufacture line 70 includes, as an example, as depicted in FIG. 2, devices (three machines) belonging to an A process, devices (two machines) belonging to a B process, a storage, and devices (12 machines) belonging to a C process. Between different processes, a belt conveyor is provided. The belt conveyor has a branch and a merge such that a product passes through one of the devices of the A process, one of the devices of the B process and one of the devices of the C process before the product arrives at a goal.” Paragraph 0023; “In the case where the decision at step S10 is in the affirmative, namely, in the case where it has become necessary to change a plan, the processing advances to step S12 and the pieces of processing at steps S12 to S20 are executed. It is to be noted that, when the processing advances to step S12, any product input plan that has been developed before operation of the manufacture line 70 is discarded.” Paragraph 0059)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 3:
The cited prior art describes the production plan creation device according to Claim 2, 
wherein in a case where the retention condition is a condition for retaining a time period, (Yasuma: see the use of priority 460, 530, 630 as illustrated in figures 4, 5, 6; “On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044; “Next, the scheduling creation unit 5 determines, for the job whose delivery time is within the predetermined duration at STEP 520, whether the priority of the job is high or not on the basis of a priority flag that is assigned or changed by the order-receiving system 1, the performance collection system 40 and the like (STEP 530). When it is determined that the job has relatively low priority, the procedure proceeds to STEP 540. On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044; “In this way, according to Embodiment 1, a job plan is reconfigured as follows on the basis of progress of each job after the completion of the jobs that day and by the job starting time of the following day, for example. That is, an interrupted job that has been started but has not been completed, a delayed job that should have been started based on the job plan but has not been started, and a not-started job that is scheduled to be started on the job plan and so has not been started are extracted from jobs on the job plan, and the job plan is reconfigured while setting priorities in the order of the interrupted job, the delayed job and the not-started job so as to put higher priority on the interrupted job than the delayed job and the not-started job.” Paragraph 0050; “On the other hand, when there is no job with high priority, i.e., the priority of the job is the highest, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0057)

Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
the processor is configured to receive (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “a facility manufacturing system 3 that creates a manufacturing plan of each manufacturing line or processing line and job instructions to operators or the like on the basis of the information created by the component table system 2, the procurement data created by the procurement system 30 and the like.” Paragraph 0029)
a condition for retaining an order between the task whose time period is retained and (Yasuma: “In this way, according to Embodiment 1, a job plan is reconfigured as follows on the basis of progress of each job after the completion of the jobs that day and by the job starting time of the following day, for example. That is, an interrupted job that has been started but has not been completed, a delayed job that should have been started based on the job plan but has not been started, and a not-started job that is scheduled to be started on the job plan and so has not been started are extracted from jobs on the job plan, and the job plan is reconfigured while setting priorities in the order of the interrupted job, the delayed job and the not-started job so as to put higher priority on the interrupted job than the delayed job and the not-started job. This can reduce wasting or duplication of the processes such as preparation of cutting tools or machine setups for the production line or the processing line in the production facility manufacturing process, and so can increase the manufacturing efficiency or the processing efficiency and can shorten the lead time to manufacture the production facilities and suppress their manufacturing cost.” Paragraph 0050)
at least one of 
a task planned to be performed before the task whose time period is retained and 
a task planned to be performed after the task whose time period is retained. (Yasuma: “Embodiment 1 as stated above describes the embodiment such that the operating time is postponed for a not-completed part with an interrupted flag assigned at the division processing by predetermined postponement duration. On the other hand, there is a case in the production facility manufacturing process, for example, where a job with high priority (e.g., urgent job) is planned later due to a change of the manufacturing plan or the like, meaning that the priority of the interrupted job decreases relatively.” Paragraph 0052; “Then, for the not-completed part that is determined that there is another job with priority equal to or lower than that of the job at STEP 670 and is determined as not having margin for the delivery time compared with another job at STEP 680, the scheduling creation unit 5 reverses the order of the not-completed part and the job that is determined as having priority equal to or lower than that and as having margin for the delivery time on the job plan (reversing processing) to reconfigure a new job plan, and makes the display device of the input terminal 50, for example, display the job plan (STEP 690). The job that is reversed in the order with the not-completed part will be postponed by predetermined postponement duration and be incorporated into the job plan similarly to at STEP 570 of Embodiment 1 as stated above.” Paragraph 0063)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 4:
Yasuma does not explicitly describe a processor or a resource as described below.  However, Yamazaki teaches the processor and the resource as described below.  
The cited prior art describes the production plan creation device according to Claim 1, 
wherein in a case where the retention condition is a condition for retaining the time period and the resource for a task scheduled to be performed inside a predetermined period among the tasks included in the existing plan, (Yamazaki: “The manufacture line 70 includes, as an example, as depicted in FIG. 2, devices (three machines) belonging to an A process, devices (two machines) belonging to a B process, a storage, and devices (12 machines) belonging to a C process. Between different processes, a belt conveyor is provided. The belt conveyor has a branch and a merge such that a product passes through one of the devices of the A process, one of the devices of the B process and one of the devices of the C process before the product arrives at a goal.” Paragraph 0023; “In the case where the decision at step S10 is in the affirmative, namely, in the case where it has become necessary to change a plan, the processing advances to step S12 and the pieces of processing at steps S12 to S20 are executed. It is to be noted that, when the processing advances to step S12, any product input plan that has been developed before operation of the manufacture line 70 is discarded.” Paragraph 0059; Yasuma: see the use of priority 460, 530, 630 as illustrated in figures 4, 5, 6; “On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044)
the processor is configured to modify the existing plan to modify the time period or the resource of a task scheduled to be performed outside the predetermined period while maintaining the time period and the resource of the task to be performed inside the predetermined period. (Yamazaki: “The manufacture line 70 includes, as an example, as depicted in FIG. 2, devices (three machines) belonging to an A process, devices (two machines) belonging to a B process, a storage, and devices (12 machines) belonging to a C process. Between different processes, a belt conveyor is provided. The belt conveyor has a branch and a merge such that a product passes through one of the devices of the A process, one of the devices of the B process and one of the devices of the C process before the product arrives at a goal.” Paragraph 0023; “In the case where the decision at step S10 is in the affirmative, namely, in the case where it has become necessary to change a plan, the processing advances to step S12 and the pieces of processing at steps S12 to S20 are executed. It is to be noted that, when the processing advances to step S12, any product input plan that has been developed before operation of the manufacture line 70 is discarded.” Paragraph 0059; “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “In this way, according to Embodiment 1, a job plan is reconfigured as follows on the basis of progress of each job after the completion of the jobs that day and by the job starting time of the following day, for example.” Paragraph 0050; “Then the scheduling creation unit 5 reconfigures the job plan on the basis of the flags assigned to the jobs on the job plan, such as an interrupted flag, a delayed flag and a not-started flag. Specifically the scheduling creation unit 5 sets the order of priorities (priorities) in the order of an interrupted job, a delayed job and a not-started job to reconfigure the job plan of each job by the job starting time of the following day, and makes the display device of the input terminal 50, for example, display the job plan (priority display processing) (STEP 460). At this time, the scheduling creation unit 5 may display these interrupted job, delayed job and not-started job in different colors, for example, whereby even when the job is allocated (moved) to the "undefined" region (see FIG. 2), the operator, the supervisor or the like can identify the starting state of the job correctly.” Paragraph 0040; “Then, the scheduling creation unit 5 postpones the operating time of the not-completed part, to which the interrupted flag is assigned at STEP 560, by the predetermined postponement duration (postponement processing), reconfigures a new job plan so that the job will not be a target of the job plan before the operating time, and makes the display device of the input terminal 50, for example, display the job plan (STEP 570). The scheduling creation unit 5 further may assign a temporary flag that prohibits the not-completed part, to which the interrupted flag is assigned at STEP 560, from being incorporated (allocated) to the job plan in the predetermined postponement duration, and then reconfigure a new job plan.” Paragraph 0048)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 5:
Yasuma does not explicitly describe a processor or a resource as described below.  However, Yamazaki teaches the processor and the resource as described below.  
The cited prior art describes the production plan creation device according to Claim 2, 
wherein in a case where the retention condition is a condition for retaining the time period and the resource for a task scheduled to be performed inside a predetermined period among the tasks included in the existing plan, (Yamazaki: “The manufacture line 70 includes, as an example, as depicted in FIG. 2, devices (three machines) belonging to an A process, devices (two machines) belonging to a B process, a storage, and devices (12 machines) belonging to a C process. Between different processes, a belt conveyor is provided. The belt conveyor has a branch and a merge such that a product passes through one of the devices of the A process, one of the devices of the B process and one of the devices of the C process before the product arrives at a goal.” Paragraph 0023; “In the case where the decision at step S10 is in the affirmative, namely, in the case where it has become necessary to change a plan, the processing advances to step S12 and the pieces of processing at steps S12 to S20 are executed. It is to be noted that, when the processing advances to step S12, any product input plan that has been developed before operation of the manufacture line 70 is discarded.” Paragraph 0059; Yasuma: see the use of priority 460, 530, 630 as illustrated in figures 4, 5, 6; “On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044)
the processor is configured to modify the existing plan to modify the time period or the resource of a task scheduled to be performed outside the predetermined period while maintaining the time period and the resource of the task to be performed inside the predetermined period. (Yamazaki: “The manufacture line 70 includes, as an example, as depicted in FIG. 2, devices (three machines) belonging to an A process, devices (two machines) belonging to a B process, a storage, and devices (12 machines) belonging to a C process. Between different processes, a belt conveyor is provided. The belt conveyor has a branch and a merge such that a product passes through one of the devices of the A process, one of the devices of the B process and one of the devices of the C process before the product arrives at a goal.” Paragraph 0023; “In the case where the decision at step S10 is in the affirmative, namely, in the case where it has become necessary to change a plan, the processing advances to step S12 and the pieces of processing at steps S12 to S20 are executed. It is to be noted that, when the processing advances to step S12, any product input plan that has been developed before operation of the manufacture line 70 is discarded.” Paragraph 0059; “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “In this way, according to Embodiment 1, a job plan is reconfigured as follows on the basis of progress of each job after the completion of the jobs that day and by the job starting time of the following day, for example.” Paragraph 0050; “Then the scheduling creation unit 5 reconfigures the job plan on the basis of the flags assigned to the jobs on the job plan, such as an interrupted flag, a delayed flag and a not-started flag. Specifically the scheduling creation unit 5 sets the order of priorities (priorities) in the order of an interrupted job, a delayed job and a not-started job to reconfigure the job plan of each job by the job starting time of the following day, and makes the display device of the input terminal 50, for example, display the job plan (priority display processing) (STEP 460). At this time, the scheduling creation unit 5 may display these interrupted job, delayed job and not-started job in different colors, for example, whereby even when the job is allocated (moved) to the "undefined" region (see FIG. 2), the operator, the supervisor or the like can identify the starting state of the job correctly.” Paragraph 0040; “Then, the scheduling creation unit 5 postpones the operating time of the not-completed part, to which the interrupted flag is assigned at STEP 560, by the predetermined postponement duration (postponement processing), reconfigures a new job plan so that the job will not be a target of the job plan before the operating time, and makes the display device of the input terminal 50, for example, display the job plan (STEP 570). The scheduling creation unit 5 further may assign a temporary flag that prohibits the not-completed part, to which the interrupted flag is assigned at STEP 560, from being incorporated (allocated) to the job plan in the predetermined postponement duration, and then reconfigure a new job plan.” Paragraph 0048)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 6:
Yasuma does not explicitly describe a processor or a resource as described below.  However, Yamazaki teaches the processor and the resource as described below.  
The cited prior art describes the production plan creation device according to Claim 3, 
wherein in a case where the retention condition is a condition for retaining the time period and the resource for a task scheduled to be performed inside a predetermined period among the tasks included in the existing plan, (Yamazaki: “The manufacture line 70 includes, as an example, as depicted in FIG. 2, devices (three machines) belonging to an A process, devices (two machines) belonging to a B process, a storage, and devices (12 machines) belonging to a C process. Between different processes, a belt conveyor is provided. The belt conveyor has a branch and a merge such that a product passes through one of the devices of the A process, one of the devices of the B process and one of the devices of the C process before the product arrives at a goal.” Paragraph 0023; “In the case where the decision at step S10 is in the affirmative, namely, in the case where it has become necessary to change a plan, the processing advances to step S12 and the pieces of processing at steps S12 to S20 are executed. It is to be noted that, when the processing advances to step S12, any product input plan that has been developed before operation of the manufacture line 70 is discarded.” Paragraph 0059; Yasuma: see the use of priority 460, 530, 630 as illustrated in figures 4, 5, 6; “On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044)
the processor is configured to modify the existing plan to modify the time period or the resource of a task scheduled to be performed outside the predetermined period while maintaining the time period and the resource of the task to be performed inside the predetermined period. (Yamazaki: “The manufacture line 70 includes, as an example, as depicted in FIG. 2, devices (three machines) belonging to an A process, devices (two machines) belonging to a B process, a storage, and devices (12 machines) belonging to a C process. Between different processes, a belt conveyor is provided. The belt conveyor has a branch and a merge such that a product passes through one of the devices of the A process, one of the devices of the B process and one of the devices of the C process before the product arrives at a goal.” Paragraph 0023; “In the case where the decision at step S10 is in the affirmative, namely, in the case where it has become necessary to change a plan, the processing advances to step S12 and the pieces of processing at steps S12 to S20 are executed. It is to be noted that, when the processing advances to step S12, any product input plan that has been developed before operation of the manufacture line 70 is discarded.” Paragraph 0059; “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “In this way, according to Embodiment 1, a job plan is reconfigured as follows on the basis of progress of each job after the completion of the jobs that day and by the job starting time of the following day, for example.” Paragraph 0050; “Then the scheduling creation unit 5 reconfigures the job plan on the basis of the flags assigned to the jobs on the job plan, such as an interrupted flag, a delayed flag and a not-started flag. Specifically the scheduling creation unit 5 sets the order of priorities (priorities) in the order of an interrupted job, a delayed job and a not-started job to reconfigure the job plan of each job by the job starting time of the following day, and makes the display device of the input terminal 50, for example, display the job plan (priority display processing) (STEP 460). At this time, the scheduling creation unit 5 may display these interrupted job, delayed job and not-started job in different colors, for example, whereby even when the job is allocated (moved) to the "undefined" region (see FIG. 2), the operator, the supervisor or the like can identify the starting state of the job correctly.” Paragraph 0040; “Then, the scheduling creation unit 5 postpones the operating time of the not-completed part, to which the interrupted flag is assigned at STEP 560, by the predetermined postponement duration (postponement processing), reconfigures a new job plan so that the job will not be a target of the job plan before the operating time, and makes the display device of the input terminal 50, for example, display the job plan (STEP 570). The scheduling creation unit 5 further may assign a temporary flag that prohibits the not-completed part, to which the interrupted flag is assigned at STEP 560, from being incorporated (allocated) to the job plan in the predetermined postponement duration, and then reconfigure a new job plan.” Paragraph 0048)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 7:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 1, wherein the processor is capable of receiving the specification of the start time or the end time of a new task. (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “In order to fulfill the above object, a job plan creation system of the present invention creates a job plan for each job on a basis of starting states of the jobs. The job plan creation system extracts at least an interrupted job that has been started but has not been completed, a delayed job that should have been started based on the job plan but has not been started, and a not-started job that is scheduled to be started on the job plan and so has not been started from the job plan, and reconfigures the job plan while setting priorities in the order of the interrupted job, the delayed job and the not-started job.” Paragraph 0013)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 8:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 2, wherein the processor is capable of receiving the specification of the start time or the end time of a new task. (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “In order to fulfill the above object, a job plan creation system of the present invention creates a job plan for each job on a basis of starting states of the jobs. The job plan creation system extracts at least an interrupted job that has been started but has not been completed, a delayed job that should have been started based on the job plan but has not been started, and a not-started job that is scheduled to be started on the job plan and so has not been started from the job plan, and reconfigures the job plan while setting priorities in the order of the interrupted job, the delayed job and the not-started job.” Paragraph 0013)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 9:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 3, wherein the processor is capable of receiving the specification of the start time or the end time of a new task. (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “In order to fulfill the above object, a job plan creation system of the present invention creates a job plan for each job on a basis of starting states of the jobs. The job plan creation system extracts at least an interrupted job that has been started but has not been completed, a delayed job that should have been started based on the job plan but has not been started, and a not-started job that is scheduled to be started on the job plan and so has not been started from the job plan, and reconfigures the job plan while setting priorities in the order of the interrupted job, the delayed job and the not-started job.” Paragraph 0013)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 10:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 4, wherein the processor is capable of receiving the specification of the start time or the end time of a new task. (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “In order to fulfill the above object, a job plan creation system of the present invention creates a job plan for each job on a basis of starting states of the jobs. The job plan creation system extracts at least an interrupted job that has been started but has not been completed, a delayed job that should have been started based on the job plan but has not been started, and a not-started job that is scheduled to be started on the job plan and so has not been started from the job plan, and reconfigures the job plan while setting priorities in the order of the interrupted job, the delayed job and the not-started job.” Paragraph 0013)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 11:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 5, wherein the processor is capable of receiving the specification of the start time or the end time of a new task. (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “In order to fulfill the above object, a job plan creation system of the present invention creates a job plan for each job on a basis of starting states of the jobs. The job plan creation system extracts at least an interrupted job that has been started but has not been completed, a delayed job that should have been started based on the job plan but has not been started, and a not-started job that is scheduled to be started on the job plan and so has not been started from the job plan, and reconfigures the job plan while setting priorities in the order of the interrupted job, the delayed job and the not-started job.” Paragraph 0013)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 12:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 6, wherein the processor is capable of receiving the specification of the start time or the end time of a new task. (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “In order to fulfill the above object, a job plan creation system of the present invention creates a job plan for each job on a basis of starting states of the jobs. The job plan creation system extracts at least an interrupted job that has been started but has not been completed, a delayed job that should have been started based on the job plan but has not been started, and a not-started job that is scheduled to be started on the job plan and so has not been started from the job plan, and reconfigures the job plan while setting priorities in the order of the interrupted job, the delayed job and the not-started job.” Paragraph 0013)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 13:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 1, wherein when determining an order in which to assign a task included in the existing plan and a new task to the resources, the processor is configured to place a retained task earlier in the order than a non-retained task. (Yasuma: “The job plan creation system as stated above may reconfigure the job plan by reversing the order on the job plan of the not-completed part and another job on a basis of priority and/or a delivery time. It is preferable that the job plan creation system reverses the order on the job plan of the not-completed part and another job, which is determined as having priority that is equal to or lower than the priority of the not-completed part and as having margin for delivery time compared with the not-completed part.” Paragraph 0018; “FIG. 6 is a flowchart to describe the flows of the reversing processing and postponement processing according to a job plan creation system (scheduling creation unit 5) that is Embodiment 2 of the present invention.” Paragraph 0054; “Then, for the not-completed part that is determined that there is another job with priority equal to or lower than that of the job at STEP 670 and is determined as not having margin for the delivery time compared with another job at STEP 680, the scheduling creation unit 5 reverses the order of the not-completed part and the job that is determined as having priority equal to or lower than that and as having margin for the delivery time on the job plan (reversing processing) to reconfigure a new job plan, and makes the display device of the input terminal 50, for example, display the job plan (STEP 690). The job that is reversed in the order with the not-completed part will be postponed by predetermined postponement duration and be incorporated into the job plan similarly to at STEP 570 of Embodiment 1 as stated above.” Paragraph 0063; Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 14:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 2, wherein when determining an order in which to assign a task included in the existing plan and a new task to the resources, the processor is configured to place a retained task earlier in the order than a non-retained task. (Yasuma: “The job plan creation system as stated above may reconfigure the job plan by reversing the order on the job plan of the not-completed part and another job on a basis of priority and/or a delivery time. It is preferable that the job plan creation system reverses the order on the job plan of the not-completed part and another job, which is determined as having priority that is equal to or lower than the priority of the not-completed part and as having margin for delivery time compared with the not-completed part.” Paragraph 0018; “FIG. 6 is a flowchart to describe the flows of the reversing processing and postponement processing according to a job plan creation system (scheduling creation unit 5) that is Embodiment 2 of the present invention.” Paragraph 0054; “Then, for the not-completed part that is determined that there is another job with priority equal to or lower than that of the job at STEP 670 and is determined as not having margin for the delivery time compared with another job at STEP 680, the scheduling creation unit 5 reverses the order of the not-completed part and the job that is determined as having priority equal to or lower than that and as having margin for the delivery time on the job plan (reversing processing) to reconfigure a new job plan, and makes the display device of the input terminal 50, for example, display the job plan (STEP 690). The job that is reversed in the order with the not-completed part will be postponed by predetermined postponement duration and be incorporated into the job plan similarly to at STEP 570 of Embodiment 1 as stated above.” Paragraph 0063; Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 15:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 3, wherein when determining an order in which to assign a task included in the existing plan and a new task to the resources, the processor is configured to place a retained task earlier in the order than a non-retained task. (Yasuma: “The job plan creation system as stated above may reconfigure the job plan by reversing the order on the job plan of the not-completed part and another job on a basis of priority and/or a delivery time. It is preferable that the job plan creation system reverses the order on the job plan of the not-completed part and another job, which is determined as having priority that is equal to or lower than the priority of the not-completed part and as having margin for delivery time compared with the not-completed part.” Paragraph 0018; “FIG. 6 is a flowchart to describe the flows of the reversing processing and postponement processing according to a job plan creation system (scheduling creation unit 5) that is Embodiment 2 of the present invention.” Paragraph 0054; “Then, for the not-completed part that is determined that there is another job with priority equal to or lower than that of the job at STEP 670 and is determined as not having margin for the delivery time compared with another job at STEP 680, the scheduling creation unit 5 reverses the order of the not-completed part and the job that is determined as having priority equal to or lower than that and as having margin for the delivery time on the job plan (reversing processing) to reconfigure a new job plan, and makes the display device of the input terminal 50, for example, display the job plan (STEP 690). The job that is reversed in the order with the not-completed part will be postponed by predetermined postponement duration and be incorporated into the job plan similarly to at STEP 570 of Embodiment 1 as stated above.” Paragraph 0063; Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 16:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 4, wherein when determining an order in which to assign a task included in the existing plan and a new task to the resources, the processor is configured to place a retained task earlier in the order than a non-retained task. (Yasuma: “The job plan creation system as stated above may reconfigure the job plan by reversing the order on the job plan of the not-completed part and another job on a basis of priority and/or a delivery time. It is preferable that the job plan creation system reverses the order on the job plan of the not-completed part and another job, which is determined as having priority that is equal to or lower than the priority of the not-completed part and as having margin for delivery time compared with the not-completed part.” Paragraph 0018; “FIG. 6 is a flowchart to describe the flows of the reversing processing and postponement processing according to a job plan creation system (scheduling creation unit 5) that is Embodiment 2 of the present invention.” Paragraph 0054; “Then, for the not-completed part that is determined that there is another job with priority equal to or lower than that of the job at STEP 670 and is determined as not having margin for the delivery time compared with another job at STEP 680, the scheduling creation unit 5 reverses the order of the not-completed part and the job that is determined as having priority equal to or lower than that and as having margin for the delivery time on the job plan (reversing processing) to reconfigure a new job plan, and makes the display device of the input terminal 50, for example, display the job plan (STEP 690). The job that is reversed in the order with the not-completed part will be postponed by predetermined postponement duration and be incorporated into the job plan similarly to at STEP 570 of Embodiment 1 as stated above.” Paragraph 0063; Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 17:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 5, wherein when determining an order in which to assign a task included in the existing plan and a new task to the resources, the processor is configured to place a retained task earlier in the order than a non-retained task. (Yasuma: “The job plan creation system as stated above may reconfigure the job plan by reversing the order on the job plan of the not-completed part and another job on a basis of priority and/or a delivery time. It is preferable that the job plan creation system reverses the order on the job plan of the not-completed part and another job, which is determined as having priority that is equal to or lower than the priority of the not-completed part and as having margin for delivery time compared with the not-completed part.” Paragraph 0018; “FIG. 6 is a flowchart to describe the flows of the reversing processing and postponement processing according to a job plan creation system (scheduling creation unit 5) that is Embodiment 2 of the present invention.” Paragraph 0054; “Then, for the not-completed part that is determined that there is another job with priority equal to or lower than that of the job at STEP 670 and is determined as not having margin for the delivery time compared with another job at STEP 680, the scheduling creation unit 5 reverses the order of the not-completed part and the job that is determined as having priority equal to or lower than that and as having margin for the delivery time on the job plan (reversing processing) to reconfigure a new job plan, and makes the display device of the input terminal 50, for example, display the job plan (STEP 690). The job that is reversed in the order with the not-completed part will be postponed by predetermined postponement duration and be incorporated into the job plan similarly to at STEP 570 of Embodiment 1 as stated above.” Paragraph 0063; Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 18:
Yasuma does not explicitly describe a processor as described below.  However, Yamazaki teaches the processor as described below.  
The cited prior art describes the production plan creation device according to Claim 6, wherein when determining an order in which to assign a task included in the existing plan and a new task to the resources, the processor is configured to place a retained task earlier in the order than a non-retained task. (Yasuma: “The job plan creation system as stated above may reconfigure the job plan by reversing the order on the job plan of the not-completed part and another job on a basis of priority and/or a delivery time. It is preferable that the job plan creation system reverses the order on the job plan of the not-completed part and another job, which is determined as having priority that is equal to or lower than the priority of the not-completed part and as having margin for delivery time compared with the not-completed part.” Paragraph 0018; “FIG. 6 is a flowchart to describe the flows of the reversing processing and postponement processing according to a job plan creation system (scheduling creation unit 5) that is Embodiment 2 of the present invention.” Paragraph 0054; “Then, for the not-completed part that is determined that there is another job with priority equal to or lower than that of the job at STEP 670 and is determined as not having margin for the delivery time compared with another job at STEP 680, the scheduling creation unit 5 reverses the order of the not-completed part and the job that is determined as having priority equal to or lower than that and as having margin for the delivery time on the job plan (reversing processing) to reconfigure a new job plan, and makes the display device of the input terminal 50, for example, display the job plan (STEP 690). The job that is reversed in the order with the not-completed part will be postponed by predetermined postponement duration and be incorporated into the job plan similarly to at STEP 570 of Embodiment 1 as stated above.” Paragraph 0063; Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 19:
Yasuma does not explicitly describe a processor or a resource as described below.  However, Yamazaki teaches the processor and the resource as described below.  
The cited prior art describes the production plan creation device according to Claim 1, 
wherein the processor is configured to receive at least one of (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: see the use of priority 460, 530, 630 as illustrated in figures 4, 5, 6; “On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044)
a modification of a time period in which to perform a task included in the existing plan or a resource used to perform the task, (Yasuma: see the use of priority 460, 530, 630 as illustrated in figures 4, 5, 6; “On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044; “Next, the scheduling creation unit 5 determines, for the job whose delivery time is within the predetermined duration at STEP 520, whether the priority of the job is high or not on the basis of a priority flag that is assigned or changed by the order-receiving system 1, the performance collection system 40 and the like (STEP 530). When it is determined that the job has relatively low priority, the procedure proceeds to STEP 540. On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044; “In this way, according to Embodiment 1, a job plan is reconfigured as follows on the basis of progress of each job after the completion of the jobs that day and by the job starting time of the following day, for example. That is, an interrupted job that has been started but has not been completed, a delayed job that should have been started based on the job plan but has not been started, and a not-started job that is scheduled to be started on the job plan and so has not been started are extracted from jobs on the job plan, and the job plan is reconfigured while setting priorities in the order of the interrupted job, the delayed job and the not-started job so as to put higher priority on the interrupted job than the delayed job and the not-started job.” Paragraph 0050; “On the other hand, when there is no job with high priority, i.e., the priority of the job is the highest, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0057)
a removal of the task, and (Yasuma: “Next, for the interrupted job that is determined so that the execution of the division processing and postponement processing thereof is permitted at STEP 650, the scheduling creation unit 5 divides it into a completed part and a not-completed part, assigns a completed flag to the completed part and newly assigns an interrupted flag to the not-completed part (division processing) (STEP 660).” Paragraph 0060)
a modification of a running time period of the resource as the modification to the existing plan.
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.

Claim 20:
Yasuma does not explicitly describe a computer readable medium as described below.  However, Yamazaki teaches the computer readable medium as described below.  
The cited prior art describes a non-transitory computer readable medium storing a program causing a computer to execute a process for creating a production plan, the process comprising: (Yamazaki: “FIG. 3 depicts a hardware configuration of the server 10. As depicted in FIG. 3, the server 10 includes a central processing unit (CPU) 90, a read only memory (ROM) 92, a random-access memory (RAM) 94, a storage unit (here, a hard disk drive (HDD)) 96, a network interface 97, a portable storage medium drive 99 and so forth. The components mentioned of the server 10 are coupled to a bus 98. In the server 10, a program stored in the ROM 92 or the HDD 96 (including a product input plan developing program) or a program read from a portable storage medium 91 by the portable storage medium drive 99 (including the product input plan developing program) is executed by the CPU 90 to implement functions as the various units depicted in FIG. 4.” Paragraph 0025; Yasuma: “a facility manufacturing system 3 that creates a manufacturing plan of each manufacturing line or processing line and job instructions to operators or the like on the basis of the information created by the component table system 2, the procurement data created by the procurement system 30 and the like.” Paragraph 0029; “The present invention relates to a job plan creation system, and relates to a job plan creation system to create a job plan of a NC (Numerical Control) job by a NC machine tool, for example.” Paragraph 0002)
receiving, in a case of receiving (Yasuma: “Referring now to FIGS. 4 and 5, the following specifically describes a method for creating a job plan by the scheduling creation unit (job plan creation system) 5 illustrated in FIG. 1. This scheduling creation unit 5 is configured to reconfigure a job plan of each job on the basis of the progress or the like of each job that is transmitted from the performance collection system 40 after the completion of the jobs that day and by the job starting time of the following day.” Paragraph 0034)
a modification request to add a new task to an existing plan including a plurality of tasks performed to produce a product using resources, (Yasuma: see the jobs with expired scheduled starting times 410 and not completed 440 for the extraction of jobs for insertation into a job plan as illustrated in figure 4; “Then the scheduling creation unit 5 reconfigures the job plan on the basis of the flags assigned to the jobs on the job plan, such as an interrupted flag, a delayed flag and a not-started flag. Specifically the scheduling creation unit 5 sets the order of priorities (priorities) in the order of an interrupted job, a delayed job and a not-started job to reconfigure the job plan of each job by the job starting time of the following day, and makes the display device of the input terminal 50, for example, display the job plan (priority display processing) (STEP 460).” Paragraph 0040)
a retention condition for retaining the plan for a task included in the existing plan; and (Yasuma: see the use of priority 460, 530, 630 as illustrated in figures 4, 5, 6; “On the other hand, when it is determined that the job has relatively high priority, the procedure ends, and as described above with reference to FIG. 4, the scheduling creation unit 5 reconfigures the job plan so as to put higher priority on the interrupted job extracted by the scheduling creation unit 5 than a delayed job, a not-started job or the like, and makes the display device of the input terminal 50, for example, display the job plan.” Paragraph 0044)
modifying the existing plan into a plan in which the plurality of tasks and the new task are performed using the resources while accounting for the retention condition and content of the new task. (Yasuma: “In this way, according to Embodiment 1, a job plan is reconfigured as follows on the basis of progress of each job after the completion of the jobs that day and by the job starting time of the following day, for example.” Paragraph 0050; “Then the scheduling creation unit 5 reconfigures the job plan on the basis of the flags assigned to the jobs on the job plan, such as an interrupted flag, a delayed flag and a not-started flag. Specifically the scheduling creation unit 5 sets the order of priorities (priorities) in the order of an interrupted job, a delayed job and a not-started job to reconfigure the job plan of each job by the job starting time of the following day, and makes the display device of the input terminal 50, for example, display the job plan (priority display processing) (STEP 460). At this time, the scheduling creation unit 5 may display these interrupted job, delayed job and not-started job in different colors, for example, whereby even when the job is allocated (moved) to the "undefined" region (see FIG. 2), the operator, the supervisor or the like can identify the starting state of the job correctly.” Paragraph 0040; “Then, the scheduling creation unit 5 postpones the operating time of the not-completed part, to which the interrupted flag is assigned at STEP 560, by the predetermined postponement duration (postponement processing), reconfigures a new job plan so that the job will not be a target of the job plan before the operating time, and makes the display device of the input terminal 50, for example, display the job plan (STEP 570). The scheduling creation unit 5 further may assign a temporary flag that prohibits the not-completed part, to which the interrupted flag is assigned at STEP 560, from being incorporated (allocated) to the job plan in the predetermined postponement duration, and then reconfigure a new job plan.” Paragraph 0048)
Yasuma and Yamazaki are combinable for the same rationale as set forth above with respect to claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2006/0197977 describes a workflow scheduler for arranging processes.
U.S. Patent Application Publication No. 2014/0343999 describes adjusting a schedule based on resources and tasks.
U.S. Patent Application Publication No. 2018/0373230 describes managing a production plan at a manufacturing facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116